 In the Matter Of WINTON LUMBER COMPANY, EMPLOYERandOPERAT-ING ENGINEERS, LOCAL UNION No. 3 OF THE INTERNATIONAL UNIONOF OPERATING ENGINEERS, A. F. L., PETITIONERIn the Matter of ASSOCIATEDLUMBERAND Box COMPANY, EMPLOYERandOPERATING ENGINEERS, LOCAL UNION No. 3 OF THE INTER-NATIONAL UNION OF OPERATING ENGINEERS, A. F. L., PETITIONERIn the Matter of STOCKTON Box COMPANY, EMPLOYERandOPERATINGENGINEERS,LOCAL UNION No. 3 OF THE INTERNATIONAL UNION OFOPERATINGENGINEERS,A. F. L., PETITIONERCasesNos.00-RC--58, 20-RC-59,and 20-RC-74, respectively.-Decided August31, 1948'DECISIONANDORDERUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization, affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployers.Central California District Council of Lumber & Sawmill Workersof the United Brotherhood of Carpenters and Joiners of America,acting on behalf of Local Unions 2927, 2873, 2694, and 2925, herein*Chairman Herzog and Members Murdockand Gray.79 N. L. R. B., No. 41.334 WINTON LUMBER COMPANY335-called the Intervenor, is a labor organization, affiliated with the Amer-ican Federation of Labor,claimingto represent employees of theEmployer.l3.No questions affecting commerce exist concerningthe representa-tion of employees of the Employers, within the meaning. of Sectionsought, by the Petitioner are inappropriate.The Employers' andIntervenor'smotionsto dismiss the petitions are hereby granted.In each case, the Petitioner generally seeks a unit of motor equip-ment operators.The Employers and the Intervenor contend that theunits sought are inappropriate.Each of the Employers is engaged in the same business, the manu-facture of lumber and box shook.The unit sought in the Winton case(20-RC-58) is typical of that requested in the other cases. In theWintoncase, the Petitioner seeks to include in one unitall operatorsThe tractor operators operate bulldozers used in building loggingroads, and "caterpillars" used in hauling logs to the loading point.The shovel and crane operators are primarily engaged in loading logson trucks.The power blade operators finish roads started by thebulldozers.The equipment operators work their machinesin closeassociation with other logging employees not in the unit.The sameforemen supervise equipment operators and other woods employees.All woods employees live in the same camp and have similar working-conditions.These equipment operators are skilled employees, but they are notcraftsmen sFor this reason, and also because the collective bargain-ing history in the logging and sawmill industry does not support sev-erance of the kind of unit requested by the Petitioner,4 we find thatthe units of equipment operators desired by the Petitioner are inappro-priate for bargaining purposes.Accordingly, we shall dismiss thepetitions.IThe Intervenor has held contracts with two ofthe Employersand with thepredecessorof the third for a number of years on behalt of allwoods employees,including motor equip-ment operatorsand sawmill employees' In theAssociatedandStocktoncases, the Petitioner also wishes to include oilers andrepairmenworking on such motor equipment.3Matter of Collins Pine Company,54 N. L R B 6704See,for example,Matter ofWillamette National Lumber Company,74N. L.R. B. 569;Matterof Jerry Aauisd/b/a JerryAarts Logging Company,69N. L. it, B.1371 ;Matterof QuincyLumber Company,67 N. L.R B 1119. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in these cases, the National Labor Relations Board herebyorders that the petitions for investigation and certification of represen-tatives of employees of Winton Lumber Company, Associated Lumberand Box Company, and Stockton Box Company,filed herein by Oper-ating Engineers,Local Union No. 3 of the International Union ofOperating Engineers,A. F. L., be, andtheyhereby are, dismissed.